OMB APPROVAL OMB Number: 3235-0145 Expires:February 28, 2009 Estimated average burden hours per response……10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* VERI-TEK INTERNATIONAL, CORP. (Name of Issuer) COMMON STOCK, NO PAR VALUE PER SHARE (Title of Class Securities) 92342X101 (CUSIP Number) September 13, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) ýRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 92342X101 Page2of 9 Pages 1 Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Russell B. Faucett 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) |_| (b) |_| 3 SEC Use Only 4 Citizenship or Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 Sole Voting Power 0 6 Shared Voting Power 0 7 Sole DispositivePower 0 8 Shared Dispositive Power 0 9 AggregateAmount Beneficially Owned by Each Reporting Person 0 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 0.0% 12 Typeof Reporting Person (See Instructions) IN, HC CUSIP No. 92342X101 Page3of 9 Pages 1 Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Barrington Investors, L.P.95-4664502 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3 SEC Use Only 4 Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 Sole Voting Power 0 6 Shared Voting Power 0 7 Sole DispositivePower 0 8 Shared Dispositive Power 0 9 AggregateAmount Beneficially Owned by Each Reporting Person 0 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 0.0% 12 Typeof Reporting Person (See Instructions) PN Page4of 9 Pages Item 1. (a)Name of Issuer Veri-Tek International, Corp. (b)Address of Issuer’s Principal Executive Offices 50120 Pontiac Trail, Wixom, Michigan 48393 Item 2. (a)Name of Person Filing This statement is being filed by (i) Russell. B. Faucett and (ii) Barrington Investors, L.P., a California limited partnership (together, the “Reporting Persons”).Mr. Faucett is the general partner of two pooled investment vehicles, Barrington Investors, L.P. and Barrington Partners, A California limited partnership (together, the “Funds”). Mr. Faucett controls the Funds by virtue of being their general partner.On September 13, 2007, the Funds completed disposition of all their shares of Common Stock previously reported on March 12, 2007.Accordingly, each Fund is the record owner of zero (0) shares of Common Stock. (b)Address of Principal Business office or, if None, Residence For each Reporting Person, 2001 Wilshire Boulevard, Suite 401, Santa Monica, CA 90403 (c)Citizenship Russell B. Faucett is a U.S. citizen. Barrington Investors, L.P. is a California limited partnership. (d)Title of Class Securities Common Stock, No Par Value Per Share (e)CUSIP Number 92342X101 Page5of 9 Pages Item 3.If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78c). (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e) An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E). (f) An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(ii)(F). (g) A parent holding company or control person in accordance with§ 240.13d-1(b)(1)(ii)(G). (h) A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) Group in accordance with § 240.13d-1(b)(ii)(J). Item 4.Ownership Russell B. Faucett (a) Amount beneficially owned: 0 (b) Percent of class: 0.0% (c) Number of shares to which the person has: (i)Sole power to vote or to direct the vote: 0 (ii) Shared power to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 Barrington Investors, L.P. Page6of 9 Pages(a) Amount beneficially owned: 0 (b) Percent of class: 0.0% (c) Number of shares to which the person has: (i)Sole power to vote or to direct the vote: 0 (ii) Shared power to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5.
